EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randolph P. Calhoune on 2/9/2021. The application has been amended as follows: 

Please amend the claims according to the attached PDF document (“Amendment16657118.pdf”).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The combination of prior-art does not teach “generating corpus-based semantic word embeddings for code and documentation words of the source code and the documentation information, the generating of the word embeddings comprising:
providing a corpus of code words of source codes and documentation words of documentation information;
determining at least one window of a predefined length indicating the number of words that can surround a given word of the corpus, wherein the window length is determined using the structure of the source code and/or the structure of documentation files;
building a training set from the corpus using the determined window;

using the word embeddings for mapping by the software development system the source code to corresponding documentation; and
storing the mapping of the source code to the corresponding documentation”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191